STATE OF MICHIGAN

                           COURT OF APPEALS



JULIETTE BONANNO,                                                   UNPUBLISHED
                                                                    August 28, 2018
               Plaintiff-Appellant/Cross-Appellee,

v                                                                   No. 334541
                                                                    Wayne Circuit Court
HARPER-HUTZEL HOSPITAL also known as                                LC No. 14-007186-NH
LEGACY HHH, DETROIT MEDICAL CENTER
also known as LEGACY DMC, MATTHEW
SCHRECKINGER, M.D., and ORTHOPEDIC
INSTITUTE OF MICHIGAN PLLC,

               Defendant-Appellees,
and

WAYNE STATE UNIVERSITY PHYSICIAN
GROUP, UNIVERSITY PHYSICIAN GROUP,
and JAYANT JAGANNATHAN, M.D.,

               Defendants-Appellees/Cross-
               Appellants.



Before: CAVANAGH, P.J., and STEPHENS and SWARTZLE, JJ.

PER CURIAM.

        In this medical malpractice action, plaintiff Juliette Bonanno appeals as of right the
circuit court’s denial of her Motion for JNOV and New Trial after the entry of a Judgment of No
Cause of Action. Defendants Wayne State University Physician Group, University Physician
Group, and Dr. Jayant Jagannathan filed a conditional cross-appeal of the circuit court’s denial of
defendants’ MCR 2.116(C)(7) motion for summary disposition based on statute of limitations.
We affirm the Judgment of No Cause of Action and the trial court’s decision to deny plaintiff
JNOV and a New Trial and do not reach the issues on the cross-appeal as they are moot.

                                       I. BACKGROUND

      Plaintiff suffered from juvenile onset scoliosis which did not begin to cause her any
discomfort until adulthood at which time it became so painful that she decided to have it



                                                -1-
surgically corrected. She underwent a 12-hour surgery in an effort to straighten her spine.
During the procedure, screws were inserted into the thoracic vertebrae or pedicle bone at T4
through T9. The surgery resulted in some correction to plaintiff’s spinal curvature, but also
caused a great deal of postoperative pain.

        Plaintiff subsequently sought treatment for her pain from another surgeon who informed
her that some of the surgically implanted pedicle screws had traversed the spinal canal, and were
impinging her spinal cord. The surgeon suggested that this was a possible cause of her pain.
According to plaintiff, that doctor advised her to have the screws removed. She also reported
that the physician advised her to contact counsel. Plaintiff underwent a second surgery to have
the screws removed, but continued to experience pain.

        On June 3, 2014, plaintiff filed a medical malpractice complaint against defendants
Doctor Jagannathan and resident Schreckinger who performed her scoliosis surgery, and against
their employers, defendants Orthopedic Institute of Michigan, P.L.L.C., Wayne State University
Physician Group, University Physician Group, Harper-Hutzel Hospital, Legacy HHH, Detroit
Medical Center, and Legacy DMC. Plaintiff alleged they committed negligence and medical
malpractice in the placement of her pedicle screws. The case proceeded to a jury after the
defendants were unsuccessful in having plaintiff’s complaint summarily dismissed under MCR
2.116(C)(7) based on the statute of limitations.

        Several experts testified on the issue of the standard of care. The defendant Dr.
Jagannathan acknowledged that the left T4 and T5 pedicle screws were malpositioned or
“suboptimally” placed, but testified that the mere placement of the screws in the spinal canal was
not a breach of the standard of care. He testified that it was not uncommon for a screw to
traverse to the lung or the spinal canal when placed in the upper thoracic spine because the
smallest approved pedicle screw was larger than the actual pedicle bone. He also testified that
according to the “published literature up to 70 percent of thoracic screws can be extrapedicular”
meaning “outside the pedicle.” Defendants’ expert Dr. Steven Rapp also testified that the T4 and
T5 screws were in the spinal canal and that their placement did not amount to a breach of the
standard of care. He too testified that misplaced screws occurred often and a screw may not end
up where the surgeon intended, especially in plaintiff’s case where her spine angulated and
rotated. Plaintiff’s expert Dr. Frank Kevin Yoo agreed that pedicle screws were often misplaced
and protruded into the spinal canal and that the standard of care was “to do the best you can as a
spine surgeon.” However, he opined that the standard of care was breached in this case where
the misplacement was “terribly wrong,” and that it was a breach of the standard of care to leave
the screws in the canal. Plaintiff’s other expert Dr. Mark Stern testified that a pedicle screw
should “never” go through a spinal canal and to do so would be “a significant breach of the
normal placement of a pedicle screw.”

        The jury found that defendants were not professionally negligent, and also, found that
defendants’ professional negligence was not a proximate cause of the injuries sustained by
plaintiff. The trial court denied plaintiff’s motion for JNOV and new trial. This appeal
followed.

                 II. PLAINTIFF’S MOTION FOR JNOV AND NEW TRIAL



                                               -2-
                                 A. STANDARD OF REVIEW

       “We review a trial court’s decision with regard to a motion for JNOV de novo.”
Morinelli v Provident Life & Acc Ins Co, 242 Mich. App. 255, 260; 617 NW2d 777 (2000).
“When deciding a motion for JNOV, the trial court must view the evidence and all reasonable
inferences in the light most favorable to the nonmoving party and determine whether the facts
presented preclude judgment for the nonmoving party as a matter of law.” Pontiac Sch Dist v
Miller, Canfield, Paddock & Stone, 221 Mich. App. 602, 612; 563 NW2d 693 (1997). “If
reasonable jurors could have honestly reached different conclusions, the jury verdict must stand.”
Morinelli, 242 Mich. App. at 260-261.

       A trial court’s decision on a motion for a new trial is reviewed for an abuse of discretion.
Poirier v Grand Blanc Tp, 192 Mich. App. 539, 547; 481 NW2d 762 (1992). “A trial court
abuses its discretion when its decision falls outside the range of reasonable and principled
outcomes.” Bay City v Bay Co Treasurer, 292 Mich. App. 156, 164; 807 NW2d 892 (2011). “In
deciding a motion for a new trial, the trial court’s function is to determine whether the
overwhelming weight of the evidence favors the losing party.” Morinelli, 242 Mich. App. at 261.
Like the review of a JNOV motion, “this Court views the evidence in a light most favorable to
the nonmoving party, giving due deference to the trial court’s decision because of its ability to
evaluate the credibility of the testimony and evidence presented to the jury.” Landin v
Healthsource Saginaw, Inc, 305 Mich. App. 519, 546; 854 NW2d 152 (2014).

                                         B. ANALYSIS

        “In a medical malpractice case, the plaintiff bears the burden of proving: (1) the
applicable standard of care, (2) breach of that standard by defendant, (3) injury, and (4)
proximate causation between the alleged breach and the injury. Failure to prove any one of these
elements is fatal.” Wiley v Henry Ford Cottage Hosp, 257 Mich. App. 488, 492; 668 NW2d 402
(2003). “Expert testimony is required to establish the applicable standard of care and to
demonstrate that the defendant breached that standard.” Gonzalez v St John Hosp & Med Ctr
(On Reconsideration), 275 Mich. App. 290, 294; 739 NW2d 392 (2007). The standard of practice
for a surgeon is, “what a reasonably prudent surgeon would do” or would not have done under
the same or similar circumstances. Locke v Pachtman, 446 Mich. 216, 225; 521 NW2d 786
(1994).

        Plaintiff argues the court erred in denying her motion for JNOV or a new trial because the
jury’s finding that the standard of care was not breached was against the great weight of the
evidence. Plaintiff’s argument is based upon her assertion that the evidence presented on the
breach of the standard of care was overwhelming. She argues that the great weight of the
evidence in this case established that defendants breached the standard of care by placing the left
T4 and T5 pedicle screws in the spinal canal, far away from the pedicle, and compressing the
spinal cord. After a review of all of the evidence on the breach of the standard of care, we find
no error in the court’s denial of the plaintiff’s prayer for relief.

        Contrary to plaintiff’s argument, the testimony on the breach of the standard of care was
not unanimous. Instead, the testimony was unanimous that the pedicle screws entered the spinal
canal, and disputed as to whether placement in the canal breached the standard of care. The jury


                                                -3-
was asked to determine whether a reasonably prudent spine surgeon would place thoracic pedicle
screws in the spinal canal. Defendant Dr. Jagannathan and defense expert Dr. Rapp testified to
the difficulty of placing screws in the thoracic spine and plaintiff’s spine in particular, because it
was so contorted from scoliosis. They testified that pedicle screws in the thoracic spine were
often outside of the pedicle bone because the size of the screw was larger than the size of the
bone, and ended up in either the spinal canal or lung because of their proximity to the thoracic
spine. While plaintiff’s expert Dr. Yoo agreed that pedicle screws were not always placed
properly, he opined, like Dr. Stern, that it was a breach of the standard of care for the screws to
be in the spinal canal as they were in this particular plaintiff. This jury was presented with
conflicting but competent evidence on both the standard of care and whether that standard was
breached. As discussed below, there were otherwise no errors in the admission of evidence.
Further, no error occurred in either jury instruction or argument. It was the jury’s province to
determine the credibility and weight of the experts’ testimony. Dawe v Bar-Levav & Assoc (On
Remand), 289 Mich. App. 380, 401; 808 NW2d 240 (2010). The jury resolved the issues in the
defendants’ favor and the trial court’s rejection of the motion for JNOV or a new trial was not
outside the range of principled decisions.

                                 III. EVIDENCE ADMISSIBILITY

                                   A. STANDARD OF REVIEW

       “The trial court’s decision on a motion for a new trial will not be reversed absent a clear
abuse of discretion.” Poirier, 192 Mich. App. at 547. “An abuse of discretion occurs when the
decision results in an outcome falling outside the range of principled outcomes.” Lockridge v
Oakwood Hosp, 285 Mich. App. 678, 689; 777 NW2d 511 (2009)

        We also review for an abuse of discretion a trial court’s decision to admit evidence. Id.
Otherwise, unpreserved claims of evidentiary error are reviewed for plain error affecting
plaintiff’s substantial rights. Meagher v Wayne State Univ, 222 Mich. App. 700, 724; 565 NW2d
401 (1997).

                                            B. ANALYSIS

       Plaintiff argues that the trial court made two evidentiary errors that in combination
warrant a new trial. The first error was the court’s allowance of re-cross examination of plaintiff.
The second error was the court’s exclusion of the written report from defendants’ life care
planner Nurse Cathlin Vinett. We disagree as to both assertions of error.

        We find that plaintiff waived any claim of error relative to the re-cross examination by
failing to object at the time of trial. See Davis v Chatman, 292 Mich. App. 603, 619; 808 NW2d
555 (2011) (“[W]e conclude that defendant’s failure to object to the evidentiary hearing
combined with his voluntary participation in the procedure, during which he requested that the
court resolve the issues at hand, amounted to a waiver of his demand for a jury trial.”).

        Plaintiff’s challenge to the exclusion of Vinett’s report is abandoned for failure to
produce the transcript of the motion hearing. MCR 7.210(B)(1)(a); Taylor v Blue Cross/Blue
Shield of Mich, 205 Mich. App. 644, 654; 517 NW2d 864 (1994). However, we note that since
Vinett, a defense witness, did not testify at trial, her report, if offered for the truth of its assertion


                                                   -4-
that the cost of care to plaintiff was in excess of ten thousand dollars a year, would have been
hearsay. By definition, “ ‘[h]earsay’ is a statement, other than the one made by the declarant
while testifying at the trial or hearing, offered in evidence to prove the truth of the matter
asserted.” MRE 801(c). “Hearsay is inadmissible unless a recognized exception applies.”
People v Mesik, 285 Mich. App. 535, 538; 775 NW2d 857 (2009). Vinett’s report was otherwise
not admissible under any exception to the hearsay rule and was properly precluded as hearsay.

       Given our findings concerning plaintiff’s appeal, defendants’ cross-appeal is moot and
need not be addressed.

       Affirmed.

                                                           /s/ Mark J. Cavanagh
                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Brock A. Swartzle




                                              -5-